DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Objections
Claims 1, 18, and 23 are objected to because of the following informalities:  
Regarding Claim 1, “a metal pattern” in line 2, “the metal pattern” in line 10, and “an upper surface of the metal pattern” in lines 30-31 should be changed to --a metal pattern layer--, --the metal pattern layer--, and --the upper surface of the metal pattern--, respectively.
Regarding Claim 18, “a metal pattern” in line 7, “the metal pattern” in line 15, and “an upper surface of the substrate” in lines 34-35 should be changed to --a metal pattern layer--, --the metal pattern layer--, and --the upper surface of the substrate--, respectively.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-12, 18, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2019/0189805 A1).
Regarding Claim 1, referring to at least Fig. 6 and related text, Jang teaches a thin film transistor comprising: an active layer (130) including a channel portion (131, 131A and 131B), a first conducting portion (133) and a second conducting portion (132) (paragraphs 59 and 89-93); a gate electrode (140) spaced apart from the active layer and overlapping at least a part of the active layer (paragraph 47); and source and drain electrodes (150 and 160) connected with the active layer and spaced apart from each other (paragraph 47), wherein a whole area of the channel portion overlaps with the gate electrode (fig. 6), the first conducting portion and the second conducting portion do not overlap with the gate electrode (fig. 6), wherein the channel portion includes, a first boundary portion (131B) connected with one of the source and drain electrodes (paragraphs 89-93); a second boundary portion (131A) connected with the other one 
In the embodiment as shown in fig. 6, Jang does not explicilty disclose a metal pattern layer and a buffer insulating layer formed on the metal pattern layer.  However, Jang, in the embodiment as shown in fig. 5 and related text, discloses a metal pattern layer (180) and a buffer insulating layer (121) formed on the metal pattern layer, wherein the whole area of the channel portion (131, 131A and 131B also corresponding to 131, 131A and 131B in fig. 6) overlaps with the metal pattern layer in order to shield external incident light damaging the active layer (fig. 5 and paragraphs 85-87).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the embodiment shown in fig. 6 from Jang with the embodiment shown in fig. 5 from Jang in order to shield external incident light damaging the active layer.
	It is noted that the combining the embodiment of fig. 6 with the embodiment shown in fig. 5 would result teaching the remaining limiation that the main channel portion has a first height defined as a vertical distance between an upper surface of the metal pattern (an upper surface of 180) and an upper surface of the main channel portion (an upper surface of 131), the second boundary portion has a second height defined as a vertical distance between an upper surface of the metal pattern and an upper surface of the second boundary portion (an upper 
Regarding Claim 2, Jang teaches wherein the first boundary portion has a same thickness as that of the main channel portion (fig. 6).
Regarding Claim 3, Jang teaches wherein the at least a part of the second boundary portion has the thickness of less than or equal to 50% of the thickness of the main channel portion (paragraph 92).
Regarding Claim 8, Jang teaches further comprising a gate insulating layer (120) disposed between the active layer and the gate electrode (paragraph 47), wherein a portion of the gate insulating layer that overlaps the second boundary portion has a same thickness as another portion of the gate insulating layer that overlaps with the main channel portion (fig. 6).
Regarding Claim 11, Jang teaches wherein the second conducting portion has a thickness smaller than the thickness of the main channel portion (fig. 6).
Regarding Claim 12, Jang teaches wherein the second conducting portion has a same thickness as that of the second boundary portion (fig. 6).
Regarding Claim 18, referring to at least Figs. 6 and 8 and related text, Jang teaches a display apparatus comprising: a substrate (110) (paragraph 47); a pixel driving circuit (an oxide semiconductor thin film trnasistor used a a driving device of the diplay device) on the substrate (paragraphs 3-6); and a display unit (270) connected with the pixel driving circuit (fig. 8 and paragraphs 112), wherein the pixel driving circuit includes at least one thin film transistor (fig. 6), wherein the thin film transistor includes: an active layer (130) including a channel portion 
Jang does not explicilty disclose that 1) the first electrode (150) is a source electrode, the second electrode (160) is a drain electrode, the first boundary portion (133) is a source boundary portion, and the second boundary portion (132) is a drain boundary portion and 2) a metal pattern layer and a buffer insulating layer formed on the metal pattern layer.  
Regarding 1) the first electrode (150) is a source electrode, the second electrode (160) is a drain electrode, the first boundary portion (133) is a source boundary portion, and the second boundary portion (132) is a drain boundary portion, it would have beeen obvious to one of 
Regarding 2) a metal pattern layer and a buffer insulating layer formed on the metal pattern layer, Jang, in the embodiment as shown in fig. 5 and related text, discloses a metal pattern layer (180) and a buffer insulating layer (121) formed on the metal pattern layer, wherein the whole area of the channel portion (131, 131A and 131B also corresponding to 131, 131A and 131B in fig. 6) overlaps with the metal pattern layer in order to shield external incident light damaging the active layer (fig. 5 and paragraphs 85-87).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the embodiment shown in fig. 6 from Jang with the embodiment shown in fig. 5 from Jang in order to shield external incident light damaging the active layer.
	It is noted that the combining the embodiment of fig. 6 with the embodiment shown in fig. 5 would result teaching the remaining limiation that the main channel portion has a first height defined as a vertical distance between an upper surface of the metal pattern (an upper surface of 180) and an upper surface of the main channel portion (an upper surface of 131), the second boundary portion has a second height defined as a vertical distance between an upper surface of the metal pattern and an upper surface of the second boundary portion (an upper surface of 131A), and the second height is smaller than the first height, and wherein the vertical distance is measured in a direction vertical to the upper surface of the metal pattern (figs. 5-6 combined).

Regarding Claim 23, referring to at least Fig. 6 and related text, Jang teaches a thin film transistor comprising: an active layer (130) including a channel portion (131, 131A and 131B), a first conducting portion (133) and a second conducting portion (132) (paragraphs 59 and 89-93); a gate electrode (140) spaced apart from the active layer and overlapping at least a part of the active layer (paragraph 47); and source and drain electrodes (150 and 160) connected with the active layer and spaced apart from each other (paragraph 47), wherein a whole area of the channel portion overlaps with the gate electrode (fig. 6), and the first conducting portion and the second conducting portion do not overlap with the gate electrode (fig. 6), wherein the channel portion includes, a first boundary portion (131B) electrically connected with one of the source and drain electrodes (paragraphs 89-93); a second boundary portion (131A) electrically connected with the other one of the source and drain electrodes (paragraphs 89-93); and a main channel portion (131) interposed between the first boundary portion and the second boundary portion (paragraphs 89-93), and wherein the first conducting portion is connected with the first boundary portion, and the second conducting portion is connected with the second boundary portion (fig. 6), and wherein at least a part of the second boundary portion has a thickness smaller than a thickness of the main channel portion (fig. 6 and paragraphs 89-93). 
In the embodiment as shown in fig. 6, Jang does not explicilty disclose a metal pattern layer and a buffer insulating layer formed on the metal pattern layer.  However, Jang, in the embodiment as shown in fig. 5 and related text, discloses a metal pattern layer (180) and a 
Regarding Claim 24, Jang teaches wherein the first boundary portion has a same thickness as that of the main channel portion (fig. 6).
Regarding Claim 25, Jang teaches wherein the at least a part of the second boundary portion has the thickness of less than or equal to 50% of the thickness of the main channel portion (paragraph 92).
Regarding Claim 26, Jang teaches further comprising a gate insulating layer (120) disposed between the active layer and the gate electrode (paragraph 47), wherein a portion of the gate insulating layer that overlaps the second boundary portion has a same thickness as another portion of the gate insulating layer that overlaps with the main channel portion (fig. 6).
Regarding Claim 27, Jang teaches wherein the second conducting portion has a thickness smaller than the thickness of the main channel portion (fig. 6).
Regarding Claim 28, Jang teaches wherein the second conducting portion has a same thickness as that of the second boundary portion (fig. 6).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829